Citation Nr: 1506837	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for strokes.

2.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from March 1953 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In August 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  At the Board hearing, the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2014).  That period of time has lapsed and no additional evidence has been received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that the disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

There is evidence that the Veteran has suffered strokes and colon cancer.  Moreover, a February 1971 service treatment note indicates that the Veteran experienced chest pain in service.  In addition, the Veteran testified during the Board hearing that he had a heart attack in 1966 and in 1972, both of which occurred while he was on active duty.  He also testified that he was exposed to herbicides and other toxic substances such as paint and gas fumes while serving in Turkey and Washington State, and that he believes this exposure led to his development of colon cancer.

Based on the above, the AOJ should undertake development to determine whether the claimed exposure occurred.  The AOJ should also obtain a medical opinion as to whether the strokes or colon cancer are related to service, to include, if verified, exposure to herbicides and paint and gas fumes.  With regard to strokes, the episode of chest pain should be addressed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action to determine whether the Veteran was exposed to herbicides or paint or gas fumes in service.

2.  Schedule the Veteran for a VA examination as to the etiology of his strokes and colon cancer.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's strokes or colon cancer are related to service, to include chest pain and any exposure to herbicides or paint or gas fumes.

A complete rationale should accompany any opinion provided.  If any requested opinion cannot be provided without resorting to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

3.  After the above development has been completed, readjudicate the claims for entitlement to service connection for strokes and colon cancer.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

